Gillespie, J.,
dissenting in part
I think the judgment should be affirmed for the amount of the verdict rendered by the jury. I respectfully dissent from that part of the majority opinion holding that the jury was not justified in diminishing the damages.
ON SUGGESTION OF ERROR
Hall, J.
On February 6, 1956, on the direct appeal of the appellant, this cause was reversed and judgment entered for $2,480.52, and it was affirmed on the cross-appeal of the appellees.
Both the appellants and the appellees have filed suggestions of error and, being satisfied that the law of the *161case was correctly decided by ns, tbe suggestion of error by tbe appellees is overruled.
Tbe actual damages wbicb we fixed and allowed to tbe appellants consisted of four items to-wit: $1,177.90 for tbe first repairs to tbe mecbanical cotton picker belonging to George Stock, plus $183.00 for additional repairs thereto, plus $1,195.52 for damages to tbe picker belonging to Mr. Kirkpatrick, plus truck damage paid by Stock and Kirkpatrick in tbe amount of $107.56. In the preparation of tbe opinion we did not add up tbe total of these figures, wbicb it will readily appear amounts to $2,663.98. Instead of taking that figure we took tbe recapitulation in tbe amount of $2,480.52 as given on tbe last page of appellants’ reply brief. In their suggestion of error tbe appellants call our attention to tbe fact that tbe total should be $2,663.98.  This suggestion of error will be treated as a motion to correct tbe judgment and tbe said motion is sustained and judgment will be here entered against tbe appellees "Will Love and United States Fidelity & Guaranty Co., tbe surety on bis official bond, both jointly and severally in tbe amount of $2,000.00, wbicb is tbe amount of said bond, and additional judgment will be entered against Will Love individually in tbe sum of $663.98.
Appellees’ suggestion of error overruled.
Appellants’ motion sustained.
All justices concur, except Gillespie, J., who dissents.